Citation Nr: 1619425	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-28 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than November 18, 2009, for the grant of service connection for melasma. 

2.  Entitlement to an effective date earlier than November 18, 2009, for the grant of service connection for chronic bronchitis. 

3.  Entitlement to an effective date earlier than November 18, 2009, for the grant of service connection for sensorineural hearing loss.  

4.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for back, cervical spine, right shoulder, right knee,  left knee, right ankle, left ankle, right foot, left foot, debris in the eyes, left wrist, left thumb, buttock, and sinusitis disabilities.

5.  Entitlement to service connection for back, cervical spine, right shoulder, left shoulder, right knee, left knee, right ankle, left ankle, right foot, left foot, left wrist, left thumb, and sinusitis disabilities.

6.  Entitlement to service connection for an eye disability, claimed as debris in the eyes.

7.  Entitlement to service connection for a buttock disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1994.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran testified before a Decision Review Officer (DRO) in November 2011.  A copy of the transcript is of record.  The Veteran requested a hearing before the Board; a hearing was scheduled for March 2016.  The Veteran failed to appear for his scheduled hearing, accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issues of (1) whether there was clear and unmistakable error (CUE) in an August 2004 rating decision that denied service connection for melasma and (2) whether there was CUE in an April 1995 rating decision that denied service connection for sensorineural hearing loss and a chronic cough have been raised by the Veteran in a March 2011 notice of disagreement.  These issues of CUE have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  As is noted below, these issues are inextricably intertwined with the Veteran's claims for earlier effective dates of the award of service connection for melasma, chronic bronchitis, and sensorineural hearing loss, and the issues must be addressed together on remand. Harris v. Derwinski, 1 Vet. App. 180 (1991).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to an effective date earlier than November 18, 2009 for the grant of service connection for melasma, entitlement to an effective date earlier than November 18, 2009 for the grant of service connection for chronic bronchitis, entitlement to an effective date earlier than November 18, 2009 for the grant of service connection for sensorineural hearing loss, service connection for an eye disability, and service connection for a buttock disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2004 rating decision last denied service connection for back, cervical spine, right shoulder, right knee, left knee, right ankle, left ankle, right foot, debris in the eyes, left thumb, buttock, and sinusitis disabilities; an April 1995 rating decision last denied service connection for left foot and left wrist disabilities. 

2.  Evidence pertaining to the Veteran's disabilities was not previously submitted, relates to unestablished facts that are necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

3.  The evidence is at least in equipoise as to whether the Veteran's diagnosed back, cervical spine, right shoulder, left shoulder, right knee, left knee, right ankle, left ankle, right foot, left foot, left wrist, left thumb, and sinusitis disabilities had their onset in service or are otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that last denied service connection for back, cervical spine, right shoulder, right knee, left knee, right ankle, left ankle, right foot, debris in the eyes, left thumb, buttock, and sinusitis disabilities, and an April 1995 rating decision that last denied service connection for left foot and left wrist disabilities are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the last final rating decisions is new and material and the claims for service connection for back, cervical spine, right shoulder, right knee, left knee, right ankle, left ankle, right foot, left foot, debris in the eyes, left wrist, left thumb, buttock and sinusitis disabilities are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  Back, cervical spine, right shoulder, left shoulder, right knee, left knee, right ankle, left ankle, right foot, left foot, left wrist, left thumb, and sinusitis disabilities were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran most recently filed a request to reopen his claims for entitlement to service connection for back, cervical spine, right shoulder, right knee, left knee, right ankle, left ankle, right foot, left foot, debris in the eyes, left wrist, left thumb, buttock and sinusitis disabilities in November 2009.

At the time of his last final denials, evidence of record included service treatment records and VA examinations.

Since the last final denials, evidence added to the record includes the Veteran's statements, VA and private treatment records and additional examinations.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for back, cervical spine, right shoulder, right knee, left knee, right ankle, left ankle, right foot, left foot, debris in the eyes, left wrist, left thumb, buttock and sinusitis disabilities are reopened.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records reflect complaints and treatment for his back, neck, shoulders, knees, ankles, feet, left wrist, left thumb, and sinusitis problems.  Post-service records reflect that the Veteran has been diagnosed with degenerative and post-traumatic osteoarthritis of the lumbar spine, cervical spine, bilateral knees, and bilateral ankles; a bilateral foot disability, bilateral shoulder joint osteoarthritis, left wrist disability, arthritis post traumatic left thumb and chronic sinusitis.

The record includes a private November 2009 opinion which attributes his lumbar spine, cervical spine, right and left shoulder disabilities, right and left knee disabilities, and right and left ankle disabilities to numerous injuries the Veteran sustained during his military service.  This opinion is consistent with the voluminous service treatment records documenting complaints and treatment for these disabilities.  

Supporting his claims for a bilateral foot disability is a February 1995 VA examination, completed within one year from separation of service.  At this examination, the VA examiner noted that the Veteran continued to have some aching sensation in the mid foot region that comes and goes which is primarily related to activities with jumping.  The Board notes that as part of the Veteran's military duties he was assigned to be a para rescue journeyman.  This examination confirms the Veteran's allegations of continuing complaints associated with his feet   originating from his time in service.
 
The February 1995 VA examination noted above, completed within one year of separation from service, additionally supports the Veteran's claim for a left wrist disability.  At this examination, the VA examiner noted the Veteran's complaints of a popping and a grinding sensation with range of motion of his wrist.  The Veteran reported a lot of discomfort at times.  An examination at that time revealed good range of motion but some crepitance.  In-service treatment records noted that the Veteran's left wrist was in a cast in October 1975 and that he had suffered a severe sprain in 1982.  This examination confirms the Veteran's allegations of continuing complaints associated with his left wrist originating from his time in service.

The record additionally includes a May 2014 treatment record which notes that the Veteran has post traumatic arthritis of the left thumb.  It is noted that this had been a problem since 1976.  The Board notes that in-service treatment records reflect that the Veteran dislocated his left thumb in 1975 and it was placed in a cast for 14 weeks.  He subsequently sprained his thumb in November 1976.  The May 2014 VA examination provides support that the Veteran continues to suffer from a left thumb disability beginning in service.

Finally, with respect to the Veteran's claim for sinusitis, a January 2012 VA examiner noted that the claimed condition was at least as likely as not incurred in or caused by service.  The VA examiner stated that the service treatment records reflected treatment for sinusitis.  The VA examiner indicated that the Veteran additionally had rhinitis (for which service-connection is already in effect).  The VA examiner noted that since allergic rhinitis has no cure, this problem can persist and recur depending on the exposure of the Veteran.  He stated that this explains why until now the Veteran would still have bouts of rhinitis/sinusitis.  This opinion confirms that the Veteran's current sinusitis is related to his treatment in service.

The record also includes negative August 2010 and April 2012 VA medical opinions. 

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current back, cervical spine, right shoulder, left shoulder, right knee, left knee, right ankle, left ankle, right foot, left foot, left wrist, left thumb, and sinusitis disabilities.  As all elements of service connection have been satisfied, service connection for these disabilities is granted.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(d) (2015).

ORDER

The claim for service connection for a back disability is reopened.

The claim for service connection for a cervical spine disability is reopened.

The claim for service connection for a right shoulder disability is reopened.

The claim for service connection for a right knee disability is reopened.

The claim for service connection for a left knee disability is reopened.

The claim for service connection for a right ankle disability is reopened.

The claim for service connection for a left ankle disability is reopened.

The claim for service connection for a right foot disability is reopened.

The claim for service connection for a left foot disability is reopened.

The claim for service connection for debris in the eyes disability is reopened.

The claim for service connection for a left wrist disability is reopened.

The claim for service connection for a left thumb disability is reopened.

The claim for service connection for a buttock disability is reopened.

The claim for service connection for a sinusitis disability is reopened.

Service connection for a back disability is granted.

Service connection for a cervical spine disability is granted.

Service connection for a right shoulder disability is granted.

Service connection for a left shoulder disability is granted.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

Service connection for a right ankle disability is granted.

Service connection for a left ankle disability is granted.

Service connection for a right foot disability is granted.

Service connection for a left foot disability is granted.

Service connection for a left wrist disability is granted.

Service connection for a left thumb disability is granted.

Service connection for sinusitis is granted.


REMAND

Earlier Effective Date Claims -  With respect to his claims for earlier effective dates, a determination has been made that additional adjudication is necessary. 

With regard to the claim of an earlier effective date for the award of service connection for melasma, the Veteran was initially denied service connection for discoloration of the face in an August 2004 rating decision.  The Veteran did not appeal the August 2004 decision and it became final.  38 C.F.R. §§ 20.302(b), 20.1103.  

Most recently, the Veteran filed a claim to reopen in November 2009. Service connection was subsequently awarded in a November 2010 rating decision.   The Veteran is challenging the effective date for the award of service connection.

With regard to the claims for earlier effective dates for the awards of service connection for chronic bronchitis and sensorineural hearing loss, the Veteran was initially denied service connection in an April 1995 rating decision.  The Veteran did not appeal the April 1995 decision and it became final.  38 C.F.R. §§ 20.302(b), 20.1103.  Most recently, the Veteran filed claims to reopen in November 2009. Service connection was subsequently awarded in November 2010 rating decisions.    The Veteran is challenging the effective dates for the award of service connection.

As noted above, the August 2004 and April 1995 rating decisions are final and in a March 2011 statement the unrepresented Veteran raised claims of CUE.  Here, the RO has not yet adjudicated the CUE issues.  The Board finds that the Veteran's claims for effective dates prior to November 18, 2009, for the awards of service connection for melasma, chronic bronchitis, and sensorineural hearing loss and his claims with regards to CUE in the August 2004 and April 1995 rating decisions are inextricably intertwined, as the outcome of the CUE issues could affect the outcome of the Veteran's earlier effective date claims.  

Therefore, the issues of earlier effective dates must be held in abeyance and remanded to the RO to be addressed after initial adjudication of the CUE claims.  See Harris, supra.

Debris in the Eyes and Buttock Disability- Service treatment records reflect that the Veteran sought treatment for his eyes in July 1976 (rust in his eyes), October 1978 (conjunctivitis), November 1978 (sore eyes for days burning/itching), and February 1981 (dust exposure).  In-service records do not note specific treatment related to his buttocks.  The Veteran asserts that he continues to suffer from problems with his eyes related to service.  He additionally asserts that he suffers from a buttock disability related to his now service-connected spine (See Board decision above granting service connection for a spine disability).  The Veteran has not been afforded a VA examination regarding his claims. 

In light of the evidence, the Veteran should be afforded VA examinations to determine the nature and etiology of his debris in eyes and buttock disability claims.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issues of whether CUE exists in the August 2004 rating decision that denied service connection for melasma and the April 1995 rating decision that denied service connection for sensorineural hearing loss and a chronic cough.  If the CUE issues are denied, the Veteran should be informed of his appellate rights and given an opportunity to appeal.  These CUE claims should only be returned to the Board if the Veteran perfects a timely appeal of a denial of those issues.

2.  Then, the RO should re-adjudicate the earlier effective date claims on appeal.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  Following the development in Remand paragraphs 1 and 2, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his eye and buttock disabilities and their relationship, if any, to his military service, or any incident thereof.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  
		
		The examiner should provide opinions on:

(a)  Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any eye disability, claimed as debris in the eyes, had its onset in service or is otherwise medically related to in-service injury or disease. 

(b) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any buttock disability, had its onset in service or is otherwise medically related to in-service injury or disease. 

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's buttock disability is caused by his service-connected back disability.   

(d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's buttock disability is aggravated by his service-connected back disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

 4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


